DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and species A, claims 18-23, 25 and 26 in the reply filed on 30 November 2022 is acknowledged.  Applicant argues that examining all the groups and species would not be a serious burden.  To the contrary, examining all the groups and species would be an extreme burden.  The concept of a two mating shell components cuts across numerous art areas from Russian dolls to toy Easter eggs to pipe couplings to brackets and many types of containers.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuttle (US 863,887).  Regarding claim 18, Stuttle discloses an adapter comprising two mating shell components (A,B), which when mated define an inner region (see Figs. 1 and 2) and is capable of being used in the manner discussed in the claim. Regarding claim 19, the adapter comprises at least one projection (for example “11” and/or “13”).  Regarding claim 20, a plurality of projections “11” are disclosed, one on each of the shell components; a plurality of projections “13” is also disclosed.  Regarding claim 21, each of the projections occupies an arc length corresponding to at least 90 degrees (see Figs. 1 and 2).  Regarding claim 22, a plurality of axially spaced projections (11 and 13) are spaced along a longitudinal axis.  Regarding claim 23, at least two projections (11, 13) are on each shell component (see Figs. 1 and 2).  Regarding claim 25, the adapter has an outer surface comprising at least one securing element (see Figs. 1 and 2).  Regarding claim 26, the shell components comprise a flange (13).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774